DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 11, and 26 and the addition of claims 27-28 in the response filed February 17, 2022 are acknowledged by the Examiner.
Claims 1-12 and 21-28 are pending in the current action.
Claims 4-9 remain withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As necessitated by the amendments, a new grounds of rejection has been made.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “pitch adjustment mechanism” in claim 3 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2210113).
With respect to claim 1, Davis discloses A structure (Fig 2), comprising: a base comprising a planar member, a first ramp and an opposing, second ramp (Annotated Fig 2, member 16 divided into two ramps and a planar member connecting the two ramps, planar member interpreted as such as it is substantially flat on most surfaces despite being rounded upper surface where the ramps extend there from), wherein the first ramp and the second ramp connect to, and extend upwards from, an upper surface of the planar member (Annotated Fig 2, first and second ramp extending upward from the surface of the planar member), wherein a first slope of the first ramp faces a second slope of the opposing (Annotated Fig 2, slopes face toward each other), second ramp and wherein the first slope slopes downwards towards the second ramp to the upper surface of the planar member and the second slope slopes downwards towards the first ramp to the upper surface of the planar member (Annotated Fig 2, slope towards each other, vertex between the ramps interpreted as part of the planar member as the ramps extend upwards therefrom); and a shell frame having an inner surface (Fig 2, shell frame 20 with inner surface 42), configured to a shape of a body part (Fig 2, Fig 1, frame 17 is rounded thus configured to the head), and an outer convex surface (Fig 2, col 1 ln 45-50, outer convex surface 18), wherein the outer convex surface of the shell frame rides upon, and moves relative to, upper surfaces of the first ramp and the second ramp to enable a position of the shell frame to be adjusted relative to the base (col 2 ln 40-50, col 2 ln 00-10, shell outer surface rides on and moves relative to the ramps).  

    PNG
    media_image1.png
    612
    1063
    media_image1.png
    Greyscale

Annotated Fig 2, Davis
With respect to claim 2, Davis discloses The structure of claim 1, wherein the first ramp comprises a first concave ramp and wherein the second ramp comprises a second concave ramp (Annotated Fig 2, first and second ramps shown concave).  
With respect to claim 12, Davis discloses The structure of claim 1, wherein the shell frame comprises an approximate half shell shape having a cut-out portion configured to receive the body part (Fig 2, Fig 1, shell 17 with a cutout 42).  
With respect to claim 27, Davis discloses The structure of claim 1, wherein a portion of the planar member separates the first ramp and the opposing, second ramp (Annotated Fig 2, vertex between the ramps interpreted as part of the planar member as the ramps extend upwards therefrom, therefore the planar member separated the first and second ramps).
With respect to claim 28, Davis discloses The structure of claim 1, wherein the outer convex surface of the shell frame rests upon, and makes contact with, the upper surfaces of the first ramp and the second ramp (Annotated Fig 2, shell outer surface 18 in contact with the ramps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bonutti et al ‘895 (US 2014/0221895).
With respect to claim 3, Davis discloses The structure of claim 1, wherein the position of the shell frame to be adjusted relative to the base comprises a pitch of the shell frame (Annotated Fig 2, col 2l n 40-50, shell 17 moveable relative to the base).
In light of the 112f interpretation, Davis is silent on and wherein the structure further comprises: a pitch adjustment mechanism that enables adjustment of the pitch of the shell frame relative to the base.
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having further comprising: an adjustment mechanism 106 (interpreted to be a screw adjustment system in light of the 112f and instant application [0073]) that enables adjustment of the position of the shell frame relative to the base 126 (Fig 7, Fig 4, [0071], [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Davis to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 10, Davis/Bonutti et al ‘895 discloses The structure of claim 3.
Davis/Bonutti et al ‘895 as they are currently combined is silent on wherein the pitch adjustment mechanism comprises: a pitch adjustment block that connects to the shell frame; and a pitch adjustment screw that screws into, or out of, the pitch adjustment block to cause the adjustment of the pitch of the shell frame relative to the base.  
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having a pitch adjustment block 180/179/178/172 that connects to the shell frame 110 (Fig 4, [0071], plate 172 attaches to frame 110); and a pitch adjustment screw 182 that screws into, or out of, the pitch adjustment block 180/179/178/172 to cause the adjustment of the pitch of the shell frame relative to the base 126 ([0071], [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Davis/Bonutti et al ‘895 to have a screw adjustment system as further taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 21, Davis/Bonutti et al ‘895 discloses The structure of claim 3.
Davis/Bonutti et al ‘895 as they are currently combined is silent on wherein the pitch adjustment mechanism includes a screw-type mechanism to enable the adjustment of the pitch of the shell frame relative to the base.
Bonutti et al ‘895 further teaches an analogous head fixation and adjustment system having a pitch adjustment mechanism includes a screw-type mechanism to enable the adjustment of the pitch of the shell frame relative to the base ([0071], [0072], a pitch adjustment screw 182 to cause the adjustment of the pitch of the shell frame relative to the base 126).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Davis/Bonutti et al ‘895 to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 22, Davis/Bonutti et al ‘895 discloses The structure of claim 21, wherein the outer convex surface resides on the first ramp and the second ramp (Davis Annotated Fig 2, outer surface of frame 17 indirectly reside on the first and second ramp), and wherein movement of the screw-type mechanism causes the outer convex surface of the shell frame to move either up the first ramp and down the second ramp (Bonutti [0071], [0072], adjustment of the screw allows for movement of the frame 11 relative to the upper and lower portion of the ramp 126), or down the first ramp5U.S. Patent Application No. 16/704,541 Attorney Docket No. and up the second ramp, to adjust the pitch of the shell frame relative to the base (Bonutti [0071], [0072], adjustment of the screw allows for movement of the frame 11 relative to the upper and lower portion of the ramp 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Davis to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
 With respect to claim 23, Davis discloses The structure of claim 1.
In light of the 112f interpretation, Davis is silent on further comprising: an adjustment mechanism that enables adjustment of the position of the shell frame relative to the base.  
Bonutti et al ‘895 teaches an analogous adjustment system for a head restraint having further comprising: an adjustment mechanism 106 (interpreted to be a screw adjustment system in light of the 112f and instant application [0073]) that enables adjustment of the position of the shell frame relative to the base 126 (Fig 7, Fig 4, [0071], [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Davis to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 24, Davis/Bonutti et al ‘895 discloses The structure of claim 23, wherein the adjustment mechanism includes a screw- type mechanism to enable the adjustment of the position of the shell frame relative to the base (Bonutti et al ‘895 Fig 7, Fig 4, [0071], [0072], screw 182).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Davis to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).
With respect to claim 25, Davis/Bonutti et al ‘895 discloses The structure of claim 24, wherein the screw-type mechanism comprises: an adjustment block that connects to the shell frame (Bonutti et al ‘895 Fig 7, Fig 4, adjustment block 178/180/179 connected to frame 110); and an adjustment screw that screws into, or out of, the adjustment block to cause adjustment of the position of the shell frame relative to the base (Bonutti et al ‘895 Fig 7, Fig 4, [0071], [0072], screw 182).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment system of Davis to have a screw adjustment system as taught by Bonutti et al ‘895 as the screw system allows for a precise and easily controlled adjustment system (Bonutti et al ‘895 [0007], [0010]).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Davis/Bonutti et al as applied to claims 10 and 25 above, and further in view of Bonutti et al ‘979 (US 5848979)
With respect to claim 11, Davis/Bonutti et al ‘895 discloses The structure of claim 10.
Davis/Bonutti et al ‘895 is silent on wherein the pitch adjustment mechanism further comprises: a pitch screw yoke that couples to the pitch adjustment screw; and a plate that connects to the inner surface of the shell frame and to the pitch adjustment block, wherein the plate includes pitch adjustment tracks on an underside of the plate and wherein the pitch screw yoke couples to the pitch adjustment tracks and slidably moves within the pitch adjustment tracks based on movement of the pitch adjustment screw.  
Bonutti et al ‘979 teaches an analogous arcuate adjustment system for a user restraint (Fig 11) having a pitch adjustment mechanism (Fig 9, screw system 34 is substantially identical to the mechanism of the instant application according got the 112f interpretation) further comprises: a pitch screw yoke 224/226 that couples to the pitch adjustment screw 56 (Fig 10, upper portion of block 230 forms a yoke via the screws 224/226 which extend from either side of the upper surface of the block); and a plate 210 (Fig 11, Fig 9, plate 210 is relatively flat and has an extending surface area thus interpreted as a plate) that connects to the inner surface of the shell frame 32 (Fig 9, plate 210 connects to shell frame 32 thus is connected at least indirectly to the inner surface 123 of the shell) and to the pitch adjustment block 230, wherein the plate includes pitch adjustment tracks 220/222 on an underside of the plate (Fig 10, underside relative to the upper most surface) and wherein the pitch screw yoke couples to the pitch adjustment tracks and slidably moves within the pitch adjustment tracks based on movement of the pitch adjustment screw (col 3 ln 30-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of the frame Davis/Bonutti et al ‘895 on the plate 40 to have the frame connected to the plate and move relative to the ramps as taught by Bonutti et al ‘979 in order to have a more effective and secure movable system (Bonutti et al col 14 ln 5-10, col 11 ln 20-25).
With respect to claim 26, Davis/Bonutti et al ‘895 discloses The structure of claim 25.
Davis/Bonutti et al ‘895 is silent on wherein the screw-type mechanism further comprises: a screw yoke that couples to the adjustment screw; and a plate that connects to an inner surface of the shell frame and to the adjustment block, wherein the plate includes adjustment tracks on an underside of the plate and wherein the screw yoke couples to the adjustment tracks and slidably moves within the adjustment tracks based on movement of the adjustment screw.
Bonutti et al ‘979 teaches an analogous arcuate adjustment system for a user restraint (Fig 11) having a pitch adjustment mechanism (Fig 9, screw system 34 is substantially identical to the mechanism of the instant application according got the 112f interpretation) further comprises: a pitch screw yoke 224/226 that couples to the pitch adjustment screw 56 (Fig 10, upper portion of block 230 forms a yoke via the screws 224/226 which extend from either side of the upper surface of the block); and a plate 210 (Fig 11, Fig 9, plate 210 is relatively flat and has an extending surface area thus interpreted as a plate) that connects to an inner surface of the shell frame 32 (Fig 9, plate 210 connects to shell frame 32 thus is connected at least indirectly to the inner surface 123 of the shell) and to the pitch adjustment block 230, wherein the plate includes pitch adjustment tracks 220/222 on an underside of the plate (Fig 10, underside relative to the upper most surface) and wherein the pitch screw yoke couples to the pitch adjustment tracks and slidably moves within the pitch adjustment tracks based on movement of the pitch adjustment screw (col 3 ln 30-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of the frame Davis/Bonutti et al ‘895 on the plate 40 to have the frame connected to the plate and move relative to the ramps as taught by Bonutti et al ‘979 in order to have a more effective and secure movable system (Bonutti et al col 14 ln 5-10, col 11 ln 20-25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786